RESPONSE TO AMENDMENT

Claims 1-9 and 11-20 are pending in the application.  Claim 10 has been cancelled.  Claims 14-20 are withdrawn due to Applicant’s election.
Amendments to the claims, filed October 28, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-3 over Schramm (U.S. 6,250,587) in view of Schmitt (U.S. 5,412,035), made of record in the office action mailed July 28, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed October 28, 2020.
The 35 U.S.C. §103 rejection of claims 4-13 over Schramm (U.S. 6,250,587) in view of Schmitt (U.S. 5,412,035) and further in view of Chung (U.S. 5,157,068), made of record in the office action mailed July 28, 2020, Page 4, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed October 28, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm (U.S. 6,250,587) in view of Gonzalez de los Santo (U.S. Pat. Pub. 2018/0235316).
Regarding claims 1, 3, 8, and 9, Schramm teaches a device (deicer, Abstract) comprising: an active element panel (deicer, Abstract); and a pressure sensitive adhesive layer bonded to the active element panel and defining a bonding surface bondable to an aircraft structure (Abstract), wherein the pressure sensitive adhesive is an acrylic pressure sensitive adhesive (Col. 4, lines 22-24).
Schramm fails to teach wherein the pressure sensitive adhesive layer comprises a mixture of a pressure sensitive adhesive and a solid solvent, wherein the pressure sensitive adhesive has a first shear strength and the pressure sensitive adhesive layer including the pressure sensitive adhesive and the solid solvent has a second shear strength at a temperature below the solid solvent melting temperature, wherein the second shear strength is greater than the first shear strength.
Gonzalez de los Santo teaches an acrylic pressure-sensitive adhesive (Paragraphs [0040] and [0075]) composition that comprises a polymeric adhesive matrix and a carboxylic acid dispersed therein (Paragraph [0037]).  Gonzalez de los Santo further teaches the addition of a dispersed carboxylic acid to a polymeric adhesive matrix can significantly increase the ease with which the bonded components can be debonded without significantly degrading the bond strength of the adhesive (Paragraph [0037]).  Gonzalez de los Santo additionally the carboxylic acid dispersed within the polymeric adhesive matrix can decompose when exposed to sufficient heat to trigger debonding without significantly damaging the components themselves (Paragraph [0047]).  Furthermore, Gonzalez de los Santo teaches the pressure sensitive adhesive Fig. 17, circle symbol is the adhesive without additive, at time 0, the shear strength is 8; Paragraph [0023]) and the pressure sensitive adhesive layer including the pressure sensitive adhesive and the solid solvent has a second shear strength at a temperature below the solid solvent melting temperature, wherein the second shear strength is greater than the first shear strength (Fig. 17, all other symbols are the adhesive with various amounts of additive, at time 0 which would be when the additive is below melting temp, the shear strength varies from 10 to 17, Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the acrylic pressure sensitive adhesive matrix of Schramm comprise a carboxylic acid dispersed therein as taught by Gonzalez de los Santo in order to provide an adhesive that can be readily debonded using heat without damaging the components to which the adhesive is bonded.   
Regarding claim 2, Gonzalez de los Santo teaches wherein the pressure sensitive adhesive exhibits properties of a high shear pressure sensitive adhesive at a temperature below a melting temperature of the solid solvent (Fig. 17; Paragraph [0047]) and exhibits properties of a removable pressure sensitive adhesive at a temperature above the melting temperature of the solid solvent (Paragraph [0047]).
	Regarding claim 4-7 and 10-13, Schramm teaches the pressure sensitive adhesive can be 9473 from 3M (Col. 4, lines 28-30).
	Gonzalez de los Santo teaches the carboxylic acid used will have about 3 to 9 carbon atoms, such as adipic acid (6 carbon atoms) or suberic acid (8 carbon atoms).

Therefore, since Schramm in view of Gonzalez de los Santo teach the same adhesive composition as claimed, it would inherently have all of the same properties claimed in claims 4-7 and 10-13.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 28, 2020 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 28, 2021